DATED AUGUST 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þSoliciting Materials under § 240.14a-12 CHIQUITA BRANDS INTERNATIONAL, INC. (Name of Registrant as Specified in its Charter) BURLINGTOWN UK LTD ERICHTON INVESTMENTS LTD. CAVENDISH GLOBAL LIMITED CAVENDISH ACQUISITION CORPORATION (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date filed: On August 26, 2014, representatives of Cavendish Acquisition Corporation and Cavendish Global Limited, affiliates of the Cutrale Group and the Safra Group (“Cutrale-Safra”) had a telephonic meeting with representatives of Institutional Shareholder Services, Inc. (“ISS”), in which Cutrale-Safra made a slide presentation (the “ISS Presentation”) entitled“Cutrale-Safra Proposal to Acquire Chiquita Brands International: Materials for Consideration"pertaining to certain proxy matters up for vote at the special meeting of shareholders of Chiquita Brands International, Inc. scheduled for September 17, 2014. Cutrale-Safra may alsouse the ISS presentation in discussions with Chiquita shareholders. A copy of theISS Presentationis filed herewith as Exhibit 99.1.
